DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., US 2008/0165301A1, in view of Murade, US 2006/0181500A1.
Regarding claim 1, Chang et al. disclose a display substrate (figures 1-3) comprising: 
. a base substrate 12
. a transistor TFT ([0027])
. an anti-static wire 125 (see fig. 2, right part)
. a first anti-static resistor 1251A
. a first ground bonding pad 12521, wherein a first terminal of the first anti-static resistor is electrically connected to a first end of the anti-static wire, and a second terminal of the first anti-static resistor is electrically connected to the first ground bonding pad (fig. 5)
Chang et al., however, do not explicitly disclose the first anti-static resistor being at a different layer from a layer at which the anti-static wire is located and a layer at which the first ground bonding pad is located, and being at a same layer as an active layer of the transistor.  Murade does disclose an anti-static resistor 400 being at a different layer from a layer of the anti-static wire (91d extending from the anti-static wire), a layer of a first ground bonding pad 93a, and being at a same layer as an active layer 4a of the transistor TFT 30 (see figs 4, 6).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Chang et al. first anti-static resistor located at the different layer from the first antistatic wire, the first grounding bonding pad and at the same layer with the active layer of the transistor, as shown by Murade, to prevent electrical charges from remaining on the image signal lines or the counter electrode potential lines (see [0009]).
Re claim 2, it would have been obvious to one skilled in the art forming a second anti-static resistor and a second ground bonding pad, a first terminal of the second anti-static resistor is electrically connected to a second end of the anti-static wire, and a second terminal of the second anti-static resistor is electrically connected to the second ground bonding pad (Chang et al., fig. 2, left part) for same purposes of preventing electrical charges over a display panel.
Re claim 17, Chang et al. disclose a display device 10 comprising the display substrate 12 (see fig. 1).
Allowable Subject Matter
Claims 3-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871